Title: To Benjamin Franklin from Louis-Adrien Prévost d’Arlincourt, 10 March 1779
From: Arlincourt, Louis-Adrien Prévost d’
To: Franklin, Benjamin


Monsieur.
Paris Ce 10 Mars 1779
J’ay Recu Dernierement une Lettre De change Tirée Par M Schweighausez de Nantes Pour La Somme de 3100 l.t. Paiable sur Messieurs Les Ministres Plenipotentiaires des Etats unis de L’amérique. Ne Croiant pas que je fusse Dans Le Cas De Vous Troubler Pour en requerir Le Paiement L’on m’avoit Dit de m’adresser a M Grand Banquier Rue Montmartre. J’ay Donc eu L’honneur de Lui faire présenter Ce matin La Lettre De change en Le priant de me faire Scavoir Les formalités quil y avoit á remplir a Cet Egard. Il a eu L’honneteté de me marquer quil etoit nécessaire de La faire revetir de Votre Visa. Je Vous Serai Donc obligé, Monsieur, de Vouloir bien me faire Connoitre Le jour et L’heure de Votre Commodité que je Pourrai me présenter chez Vous Pour Satisfaire á Cette obligation, Etant bien aise de Profiter Par moi même de Cette occasion Pour avoir L’honneur De Vous Saluer.
Je Suis avec respect Monsieur Votre tres humble et tres obeissant Serviteur
Darlincourt FILSfermier Général
